Citation Nr: 0217592	
Decision Date: 12/05/02    Archive Date: 12/12/02

DOCKET NO.  02-07 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for migraine headaches 
(claimed as secondary to service-connected myoclonic 
epilepsy).

2.  Entitlement to service connection for contusions and 
episodic joint pain of the elbows and knees, bilaterally, 
(claimed as secondary to service-connected myoclonic 
epilepsy).


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from October 1987 to June 
1988.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2001 rating decision by the St. 
Louis, Missouri, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, inter alia, denied the 
veteran's claim for an increased evaluation in excess of 40 
percent for service-connected myoclonic epilepsy and service 
connection for migraine headaches and contusions and 
episodic joint pain of the elbows and knee, bilaterally 
(claimed as secondary to myoclonic epilepsy).  


FINDINGS OF FACT

1.  The veteran's migraine headaches are not the result of a 
disease or injury the veteran had in service, nor are they 
proximately due to or the result of his service-connected 
myoclonic epilepsy.

2.  The veteran's contusions and episodic joint pain of the 
elbows and knees, bilaterally, are not the result of a 
disease or injury he had in service, nor are they 
proximately due to or the result of his service-connected 
myoclonic epilepsy.


CONCLUSIONS OF LAW

1.  The grant of service connection is not warranted for 
migraine headaches.  38 U.S.C.A. § 1131 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2002). 

2. The grant of service connection is not warranted for 
contusions and episodic joint pain of the elbows and knees, 
bilaterally.  38 U.S.C.A. § 1131 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2002). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Veterans Claims Assistance Act of 2000, implemented in 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001), now requires 
VA to assist a claimant in developing all facts pertinent to 
a claim for VA benefits, including a medical opinion and 
notice to the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, 
not previously provided to the VA Secretary, that is 
necessary to substantiate the claim.  VA has issued 
regulations to implement the Veterans Claims Assistance Act 
of 2000.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  The 
provisions of the VCAA and the implementing regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2001) (the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim).

The RO has provided the veteran with express notice of the 
provisions of the VCAA in correspondence dated in May 2001, 
in which it provided the veteran with an explanation of how 
VA would assist him in obtaining necessary information and 
evidence.  The veteran has been made aware of the 
information and evidence necessary to substantiate his 
claims and has been provided opportunities to submit such 
evidence.  A review of the claims file also shows that VA 
has conducted reasonable efforts to assist him in obtaining 
evidence necessary to substantiate his claims during the 
course of this appeal.  He has also been provided with VA 
examinations in June 2001 which address the issues on appeal 
and contain a nexus opinion with regard to the relationship 
between his migraine headaches and contusions and episodic 
joint pain of the elbows and knees with his period of active 
service.  (See Charles v. Principi, No. 01-1536 (U.S. Vet. 
App. Oct. 3, 2002).)  Finally, he has not identified any 
additional, relevant evidence that has not otherwise been 
requested or obtained.  The veteran has been notified of the 
evidence and information necessary to substantiate his 
claims, and he has been notified of VA's efforts to assist 
him. (See Quartuccio v. Principi, 16 Vet. App. 183 (2002).)  
As a result of the development that has been undertaken, 
there is no reasonable possibility that further assistance 
will aid in substantiating the claims at issue in this 
appeal.  For these reasons, further development is not 
necessary to meet the requirements of 38 U.S.C.A. §§ 5103 
and 5103A.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 1991 & Supp. 2001).  The standard 
of review for cases before the Board are as follows: when 
there is an approximate balance of evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such 
issue shall be given to the claimant.  38 U.S.C.A. § 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 4.3 (2001).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a (claimant) need only demonstrate that there 
is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert v. Derwinski, 1 Vet. App. At 54.


Factual background and analysis: Entitlement to service 
connection for migraine headaches and contusions and 
episodic joint pain of the elbows and knees, bilaterally, 
(claimed as secondary to service-connected myoclonic 
epilepsy).

The veteran's service medical records do not show that the 
veteran was diagnosed or treated for chronic migraine 
headaches or recurrent contusions and joint pain of his 
elbows and knees during active duty.  The veteran's service 
medical records show that in November 1987 he sustained a 
head injury when he struck his head twice against a locker.  
Shortly thereafter he developed grand mal seizures.  He was 
diagnosed in May 1988 with myoclonic epilepsy.  A medical 
board determined that myoclonic seizures had been incurred 
in the line of duty and rendered him unfit for military 
duty.  The medical board recommended that the veteran be 
medically discharged.  His was separated from service in 
June 1988.

In September 2000, the veteran filed a claim of entitlement 
to service connection for migraine headaches and contusions 
and episodic joint pain of the elbows and knees, 
bilaterally, which he claimed were secondary to his service-
connected myoclonic epilepsy.  He presented contentions to 
the effect that the onset of his headaches was always 
proximate to his seizures and that it was reasonable to 
conclude that there existed a linkage between these 
headaches and the head injury he sustained in service and 
the subsequent development of a chronic seizure disorder.  
He also reported that when he experienced a major seizure he 
would often fall or bump into hard objects, walls or corners 
and sustain contusion injuries to his elbows and knees as a 
result.  In addition to the contusions, he experienced 
episodic joint pain from these injuries and he sought to 
have compensation from VA for these as secondary to his 
service-connected myoclonic epilepsy.

Pursuant to his claim, the veteran was provided with VA 
examinations in June 2001.  Prior to the examinations his 
claims file and medical history were reviewed by the 
examiners.  X-rays of his knees and elbows revealed normal 
findings.  His subjective complaints of joint pain and 
headaches were noted by the examiners and after review of 
his systems he was diagnosed with headaches of the migraine 
variant and contusions with episodic joint pain of the knees 
and elbows.  In his commentary, the reviewing medical 
examiner presented the following statement:

"It is my medical opinion that the (veteran) 
does have a seizure disorder which most likely 
is (related to) his head injury that. . . 
occurred while in basic training.  I do not. . . 
feel that his joint pains. . . and headaches are 
secondary to this problem."

Service connection involves many factors, but basically 
means that the facts, shown by the evidence, establish that 
a particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished 
by affirmatively showing inception or aggravation during 
service or through the application of statutory 
presumptions.  38 C.F.R. § 3.303(a) (2002).

With chronic disability or disease shown as such in service 
(or within the presumptive period under 38 C.F.R. § 3.307 
(2002)) so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  This rule does 
not mean that any manifestation of joint pain or headaches 
in service will permit service connection for arthritis or 
migraines, first shown as a clear-cut clinical entity, at 
some later date.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required 
only where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic, or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2002).  Service connection may be granted for any 
disease diagnosed after discharge from active duty when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2002).  Service connection may also be 
granted for disability which is proximately due to or the 
result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a) (2002).

The veteran's service medical records are completely devoid 
of any mention of diagnosis or treatment for chronic 
migraine headaches or joint pain.  Following his separation 
from active service in June 1988, a diagnosis of migraine 
headache as an organic disease of the nervous system was not 
objectively demonstrated until over a decade afterwards in 
June 2001.  Similarly, joint pain of the elbows and knees as 
an arthritic disability is not currently demonstrated as 
current X-rays of his elbows and knees reveal normal 
orthopedic findings.  The veteran's diagnosis of episodic 
joint pain of the knees and elbows and his subjective 
complaints of joint pain alone, without an actual diagnosis 
of an identifiable underlying malady or condition, does not 
in and of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999); Sanchez-Benitez v. Principi, No. 00-
7099 (Fed. Cir. Aug. 3, 2001).  Therefore, in view of the 
foregoing we conclude that the evidence does not support the 
veteran's claim of entitlement to service connection for 
migraine headaches or contusion and joint pain of the elbows 
and knees on a direct or presumptive basis.  (See 38 C.F.R. 
§§ 3.303, 3.307, 3.309) 

The veteran contends that his chronic headaches and 
contusions and joint pain of his knees and elbows are 
secondary to his service-connected seizure disorder. 
However, the VA examination report of June 2001 contains a 
conclusive medical nexus opinion which eliminates the 
possibility of any etiological relationship between his 
service-connected myoclonic epilepsy and his migraine 
headaches and contusions and joint pain of his knees and 
elbows.   To the extent that the veteran presents the 
assertion, based on his own knowledge and authority, that 
there exists a relationship between his headaches and 
contusions and joint pain and his epilepsy, as there is no 
indication in the record that he has received the requisite 
medical training to have the professional expertise to 
comment upon medical observations, make medical diagnoses, 
or present etiological opinions regarding the cause and 
origin of medical diagnoses, his layman's statements in this 
regard are therefore not entitled to be accorded any 
probative weight.  See Layno v. Brown, 6 Vet. App. 465 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, in view of the foregoing discussion, we conclude 
that the evidence does not support a finding of service 
connection for these aforementioned conditions based on a 
secondary relationship to his service-connected seizure 
disorder.  (See 38 C.F.R. § 3.310(a).)

The evidence in this case is not approximately balanced with 
respect to the merits of the veteran's claims of entitlement 
to service connection for his migraine headaches and 
contusions and joint pain of his knees and elbows.  
Therefore, the benefit-of-the-doubt doctrine does not apply 
and his claims must be denied.  38 U.S.C.A. § 5107(b) (West 
1991); 38 C.F.R. § 3.102 (2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

ORDER

Service connection for migraine headaches is denied.

Service connection for contusions and episodic joint pain of 
the elbows and knees, bilaterally, is denied.

REMAND

In 1993, the United States Court of Appeals for Veterans 
Claims stated, "on a claim for an original or increased 
rating, a claimant will generally be presumed to be seeking 
the maximum benefit allowed by law and regulation, and it 
follows that such a claim remains in controversy where less 
than the maximum available rating is awarded."  The Court 
further noted that "Where a claimant has filed an NOD as to 
an RO decision assigning a particular rating, a subsequent 
RO decision awarding a higher rating, but less than the 
maximum available beneftit does not ...abrogate the pending 
appeal." AB v. Brown, 6 Vet. App. 35, 38 (1993).

In November 2001, the RO denied the veteran's request for a 
rating higher than 40 percent for his myoclonic epilepsy, 
and the veteran filed a notice of disagreement.  In May 
2002, the RO increased the rating for the veteran's 
myoclonic epilepsy from 40 percent to 60 percent.  The RO 
noted, "This is considered to be a grant of benefits sought 
on NOD on this issue."  Although the general rating formula 
for seizures includes criteria for ratings of 80 percent and 
100 percent, the RO never sent the veteran a statement of 
the case on the issue of entitlement to an increased rating 
for myoclonic epilepsy.  As the Court has noted, when a 
claimant files an NOD, and the RO fails to respond by 
issuing a statement of the case, the Board of Veterans' 
Appeals must remand the issue to the RO for the issuance of 
a statement of the case.  Manlincon v.West, 12 Vet.App. 238 
(1999).

Accordingly, the case is REMANDED for the following action:

The RO should issue a Statement of the 
Case covering the issue of entitlement 
to an increased rating for myoclonic 
apilepsy.  The veteran must be notified 
of the procedural steps necessary to 
complete an appeal of the issue, and he 
must be afforded an opportunity to 
complete the steps.  If, and only if, 
the veteran completes his appeal by 
filing a timely substantive appeal on 
the aforementioned issue should this 
claim be returned to the Board.  See 38 
U.S.C.A. § 7105 (West 1991).

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court. See M21-1, Part IV, paras. 8.44- 
8.45 and 38.02-38.03.


		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

